 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 880 
In the House of Representatives, U. S.,

November 5, 2009
 
RESOLUTION
Recognizing the efforts of postsecondary institutions offering career and technical education to educate and train workers for positions in high-demand industries. 
 
 
Whereas the Bureau of Labor Statistics estimated that 15,600,000 new jobs will be added to the labor force between 2006 and 2016, with population shifts and new technologies fueling job growth; 
Whereas more than 80 percent of respondents in the 2005 National Association of Manufacturers Skills Gap report indicated that they are experiencing a shortage of qualified workers; 
Whereas postsecondary institutions offering career and technical education provide the real-world situations necessary to engage students and prepare them for the workforce; 
Whereas postsecondary institutions offering career and technical education provide an environment where students can apply fundamental academic skills and employability skills to complex job-related problems; 
Whereas postsecondary institutions offering career and technical education connections with local business leaders allow the use of workforce readiness credentials to spread from the ground up in a way that is mutually beneficial to students and employers; 
Whereas 14 percent of all employers reported being a member of a career and technical education advisory committee in a Census Bureau Survey; and 
Whereas employers assist postsecondary institutions offering career and technical education in developing programs that reflect the needs of industry: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the efforts of postsecondary institutions offering career and technical education to educate and train workers for positions in high-demand industries; and 
(2)supports the connection postsecondary institutions offering career and technical education provide between employers and students. 
 
Lorraine C. Miller,Clerk.
